                                IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF ALABAMA
                                        SOUTHERN DIVISION

In re: Charles K. Breland, Jr.                           )
                                                         )
                                                         )
                                                           CASE NO.: 1:17-CR-00312-JB
                                                         )
                                                         )
                                                         )

                                                     ORDER

         This matter is before the Court on Appellant Charles K. Breland, Jr.’s (“Breland” or

“Appellant”) Appeal from the Bankruptcy Court for the Southern District of Alabama’s Orders

dated April 28, 2017, May 3, 2017, and June 21, 2017. Appellant has submitted several briefs in

support of his appeal. (Docs. 11, 18, 19, and 26). The remaining interested parties have also filed

briefs in opposition. (Doc. 13, 16, 25, and 27). This dispute is ripe for resolution. For the reasons

stated herein, the Bankruptcy Court’s Orders are AFFIRMED.

    I.       Background

         The facts of this case are well-documented in Judge Oldshue’s Order in this matter from

April 28, 2017.1 Appellant filed the relevant Chapter 11 petition on July 8, 2016. On July 25, 2016,

Appellee Levada EF Five, LLC (“Levada”) filed a Motion to Dismiss Appellant’s Chapter 11 case, or

in the Alternative, for the Appointment of a Chapter 11 Trustee. On September 22, 2016,

Appellees Equity Trust Company, Custodian f/b/o David E. Hudgens and Hudgens & Associates,




1
  For a more complete depiction of the previous proceedings in this matter, the factual background concerning
Appellant’s present Chapter 11 case and his previous Chapter 11 case are available at Doc. 3 at 1459 – 1472. The
facts, as contained herein, are excerpted from Appellant’s Brief in Support. (Doc. 11). No party in opposition
disputed the facts as Appellant presented them in his Brief, nor the legal standards governing the issues Plaintiff
presents in this matter. (Doc. 13 at 5; Doc. 16 at 8 – 10; Doc. 25 at 8, 9).


                                                        1
LLC (“Hudgens Creditors”) filed a motion requesting the Bankruptcy Court appoint a Chapter 11

Trustee over Mr. Breland’s case.

       On September 30, 2016, Appellant filed an omnibus brief opposing each of the Motions

to Dismiss or to Appoint a Trustee. In his brief, Appellant argued that neither dismissal nor

appointment of a trustee were in the best interest of creditors or the estate. On October 6, 2016,

the Hudgens Creditors filed a response to the Appellant’s omnibus brief and asserted that

appointing a Chapter 11 Trustee was proper. The Bankruptcy Court then held a motion hearing.

On December 19, 2016, Levada filed a post-hearing brief. The Hudgens Creditors did the same

on March 14, 2017. Appellant also filed a post-hearing brief and in it, argued that appointing a

trustee implicated the Thirteenth Amendment based on a reading of 11 U.S.C.S. §1115 in

conjunction with 11 U.S.C.S. § 1104. On March 30, 2017, the Bankruptcy Administrator filed a

response to the various motions. The Bankruptcy Administrator argued that cause existed for

the appointment of a Trustee and argued that the Thirteenth Amendment does not prohibit the

appointment of a Trustee.

       On April 6, 2017, Appellant filed an Expedited Motion to Dismiss [his] Petition for

Bankruptcy under § 1112(b). In that Motion, Appellant argued that circumstances had changed

and that dismissal was in the best interest of creditors and the Estate. Appellant also reiterated

his constitutional claim in this motion, arguing “appointment of a Trustee would require Debtor

to provide services and his net disposable income in reorganizing thereby forcing the Debtor to

work for the trustee and the estate without compensation in a state of involuntary servitude.”

(see Doc. 11 at 13). The Bankruptcy Administrator filed a response on April 11, 2017, and the

Hudgens Creditors filed a response on April 28, 2017. The United States and Levada filed



                                                2
responses on April 28, 2017. In its response, Levada argued that Appellant’s Thirteenth

Amendment argument was premature because “no plan requiring the payment of post-petition

income had been proposed and that appointment of a trustee would not violate the Thirteenth

Amendment.” (Doc. 11 at 16).

        Appellant then filed another Brief in Support of his Expedited Motion to Dismiss. In it, he

again argued that the appointment of a Trustee would be inappropriate and force him into a

state of involuntary servitude. The Bankruptcy Court entered an Order and Memorandum

Opinion on April 28, 2017. In it, the Bankruptcy Court found cause for the appointment of a

Trustee but did not address the Appellant’s constitutional argument. (Doc. 3 at 1460 – 1472).

The Bankruptcy Court entered an Order appointing a Chapter 11 trustee on May 3, 2017. On

May 9, 2017, the Trustee filed an application to employ the Appellant as a consultant.2 On May

12, 2017, the Appellant filed his motion to vacate the April 28th Order, which authorized the

appointment of a Trustee, again asserting a violation of the Thirteenth Amendment and

specifically requested that the Bankruptcy Court address his constitutional claim. The Bankruptcy

Administrator filed a response to the Motion to Vacate on May 17, 2017, arguing that the

Thirteenth Amendment question was not ripe for resolution. On June 9, 2017, Levada filed its

response to the Motion to Vacate and argued, inter alia, that the Bankruptcy court implicitly

denied Appellant’s constitutional argument. On June 12, 2017, the Trustee filed a response and

an amended response to the Motion to Vacate, adopting the other parties’ positions. The


2
 This Motion was subsequently denied by the Bankruptcy Court in response to several creditors’ objections, noting
for the reason of denial, Breland’s conduct warranting the appointment of the Trustee in the first place. Instead,
the Bankruptcy Court ordered, on June 21, 2017, that Breland may retain all monies paid to him during the Chapter
11 case prior to the appointment of the trustee, that he may retain all Social Security benefits/payments going
forward, and that Breland be paid $4,200 bi-monthly ($8,400 per month) for living expenses. (Doc.3 at 1821).



                                                        3
Hudgens Creditors also filed a Motion in Response on June 12th, arguing the Thirteenth

Amendment was not implicated by the appointment of a Trustee.

       On June 13, 2017, the Bankruptcy court held a hearing and discussed Appellant’s

Thirteenth Amendment claim. Appellant argued that the issue was ripe for determination

because 11 U.S.C.S. §§ 541 and 1115, when read together, require all post-petition income and

earnings to become property of the Estate. Appellant argued that the issue was ripe because

these code provisions required that such property be placed out of his reach and that his

subsistence was at the behest of the Trustee. Put another way, Appellant argued that the

immediate trigger of 11 U.S.C.S. § 1115, which places post-petition income into the Bankruptcy

Estate, provided sufficient ripeness because Appellant’s injury-in-fact was that he had no control

over his post-petition income. Appellant’s counsel highlighted testimony that the Appellant

could not just simply refuse to work for the trustee because if he did not, his “business would

collapse, and the Appellant’s 35 – 40 years of sweat building his business would be undone.”

Appellant’s counsel also noted that the Appellant did not seek conversion to Chapter 7 because

“such would not be in the best interest of creditors or the estate.” (Doc. 11 at 18).

       The Bankruptcy Court denied Appellant’s Motion, finding Appellant’s Thirteenth

Amendment claim was not ripe for adjudication. (Doc. 3 at 1841 – 18562) (“This Court finds this

argument to be premature as no plan of reorganization has been submitted by the Debtor or any

other creditor or party in interest.”). Appellant now presents five issues for this Court to consider

on appeal:

               (1) Whether the Bankruptcy Court erred in appointing a Chapter
                   11 trustee under 11 U.S.C § 1104 given that Chapter 11 of the
                   Bankruptcy Code, including 11 U.S.C. §§ 541 and 1115, includes
                   post-petition income, earnings, and/or wages of an individual


                                                 4
                    debtor, here, Mr. Breland, as property of the estate, thus
                    forcing Appellant into involuntary servitude in violation of the
                    Thirteenth Amendment.

                (2) Whether the Bankruptcy Court erred in appointing a Chapter
                    11 trustee under 11 U.S.C. § 1104, given that the case remained
                    a reorganization case at the time of allowance of the
                    appointment and at the time of appointment, requiring a
                    Chapter 11 plan to be filed that would, by necessity under 11
                    U.S.C. § 1129 require an individual debtor’s projected
                    disposable income, earnings, and/or wages to be included in
                    such a plan, thus further forcing Appellant into involuntary
                    servitude in violation of the Thirteenth Amendment to the
                    Constitution of the United States of America.

                (3) Whether the Bankruptcy Court erred in failing to vacate its
                    Orders related to the appointment of a trustee by holding that
                    Appellant’s challenge to the appointment of a Chapter 11
                    trustee in violation of the Thirteenth Amendment was not ripe
                    for consideration.

                (4) Whether the Bankruptcy Court erred in not dismissing the
                    Chapter 11 case I lieu of appointing a Chapter 11 Trustee in this
                    case, given the prohibitions of the thirteenth Amendment to
                    the Constitution of the United States of America

                (5) Whether the appointment of a trustee in an individual Chapter
                    11 case violates the Thirteenth Amendment to the Constitution
                    of the United States of America

Each issue Appellant raises concerns the Bankruptcy court’s appointment of a Trustee, save for
the fourth issue, which only focuses on the Bankruptcy court’s failure to dismiss his petition
outright. However, each claim centers on whether the Bankruptcy court violated the Thirteenth
Amendment.
   II.      Legal Standard

         Generally, district courts operate as appellate courts in bankruptcy matters. In re Sublett,

895 F. 2d 1381, 1383 – 1384 (11th Cir. 1990).           An appellate court reviews questions of

constitutional law de novo. Graham v. R.J. Reynolds Tobacco Company, 857 F.3d 1169, 1181



                                                  5
(11th. Cir. 2017) (citing Nichols v. Hopper, 173 F.3d 820, 822 (11th Cir. 1999)). An appellate court

also reviews a lower court’s determination of core constitutional facts de novo. FF Cosmetics FL,

Inc. v. City of Miami Beach, 866 F.3d 1290, 1297-98 (11th Cir. 2017). Generally, an appellate court

reviews the denial of a motion to alter or amend a judgment for an abuse of discretion. Shuford

v. Fidelity Nat. Property & Cas. Ins. Co., 508 F.3d 1337, 1341 (11th Cir. 2007). However, if the

ruling on a motion to alter or amend a judgment “turns on a question of law,” the appellate court

reviews the lower court’s ruling de novo. United States EEOC v. St. Joseph’s Hospital, 842 F.3d

1333, 1343 (11th Cir. 2016).

   III.      Discussion

             a. Appellant does not have constitutional standing to raise his Thirteenth
                Amendment claims on the basis that the Bankruptcy Court’s appointment of a
                Trustee violated his right to be free of involuntary servitude because Appellant
                did not have unlimited control of his post-petition property upon the filing his
                Chapter 11 petition.

          Before turning to the question of standing, the Court finds it useful to undertake an

analysis of the code provisions at issue. Under 11 U.S.C.S. § 301(a), “A voluntary case under a

chapter of this title is commenced by the filing with the bankruptcy court of a petition under such

chapter by an entity that may be a debtor under such chapter.” Further, 11 U.S.C.S. §§ 541(a)(1)

and (7) provide the following:




                                                 6
               [T]he commencement of a case under section 301, 302, or 303 of
               this title creates an estate. Such an estate is comprised on all the
               following property, wherever located and by whomever held:
                . . . all legal or equitable interests of the debtor in property as of
               the commencement of the case. [. . .]
               Any interest in property that the estate acquires after the
               commencement of the case.

(emphasis added). Among the Legislative Statement accompanying § 541 is the following:

               Section 541(a)(7) . . . clarifies that any interest in property that the
               estate acquires after the commencement of the case is property
               of the estate; for example, if the estate enters into a contract, after
               the commencement of the case, such a contract would be property
               of the estate. The addition of this provision by the House
               amendment merely clarifies that section 541(a) is an all-embracing
               definition which includes charges on property, such as liens, held
               by the debtor on property of a third party, or beneficial rights and
               interests that the debtor may have in property of another.

11 U.S.C.S. § 541 LEGISLATIVE STATEMENT (emphasis added).3 Further notes within the legislation
provide:

               When bankruptcy petition is filed, virtually all property of debtor at
               the time becomes property of the estate; debtor’s contingent
               interest has consistently been found to be property of estate, and
               in fact, every conceivable interest of debtor, future,
               nonpossessory, contingent, speculative, and derivative, is within
               reach of 11 U.S.C.S. § 541.

Id. (citing In re Yonikus, 996 F.2d 866, Bankr. L. Rep. (CCH) P75276, 29 Collier Bankr. Cas. 2d (MB)

114 (7th Cir. 1993)). Likewise, under 11 U.S.C.S. § 1115, the property of an estate in which the

debtor is an individual includes, “earning from services performed by the debtor after the

commencement of the case but before the case is closed, dismissed, or converted to a case under



3
 Available at:
<https://advance.lexis.com/search/?pdmfid=1000516&crid=e6fa0321-cb3e-499d-8664-
19d03031a9b7&pdsearchterms=11+U.S.C.S.+541&pdtypeofsearch=searchboxclick&pdsearchtype=SearchBox&pds
tartin=&pdpsf=&pdqttype=and&pdquerytemplateid=&ecomp=Lf6_9kk&earg=pdsf&prid=211a7427-d64b-4702-
bfde-5ec72dd02371>.


                                                  7
chapter 7, 12, ore 13, whichever occurs first.” 11 U.S.C.S. § 1115(a)(1) (emphasis added). Taken

together, these provisions and commentary excerpts provide that once a debtor files a petition

for bankruptcy, he or she should expect that any after-acquired property will fall into the

Bankruptcy Estate. Moreover, the property subject to the estate includes future earnings, as

indicated by the breadth of the meaning of “property” within the statutory framework. Thus,

the Court draws the following conclusion: after a debtor files for bankruptcy, his future earnings

and income are subject to the Bankruptcy Estate by operation of 11 U.S.C.S. §§ 541 and 1115.

         A bankruptcy court may appoint a Trustee over an estate, under 11 U.S.C.S. § 1104, inter

alia:

                  for cause, including fraud, dishonesty, incompetence, or gross
                  mismanagement of the affairs of the debtor by current
                  management, either before or after the commencement of the
                  case, or similar cause, but not including the number of holders of
                  securities of the debtor or the amount of assets or liabilities of the
                  debtor . . .

U.S.C.S. § 1104(a)(1).

         The Court cannot address the merits of Appellant’s claims because he does not have

constitutional standing. In its Brief in Opposition, the United States (as an intervenor), argues

that Appellant lacks constitutional standing to raise his Thirteenth Amendment claims in

connection with the appointment of a Trustee in his Chapter 11 bankruptcy because he has not

suffered an injury-in-fact. (see generally, Doc. 25).4 To support this claim, the United States

argues that “Mr. Breland has voluntarily chosen to continue to work” and that he is “not being




4
 Other interested parties also argue that Appellant lacks constitutional and prudential standing to raise these issues
and raise substantially arguments. (see e.g., Doc. 13 at 18 – 21).



                                                          8
physically or legally compelled to work for the Trustee by any provision of the Bankruptcy Code.”

(Doc. 25 at 16). The United States further argues that Appellant has suffered no injury because

“[t]he Trustee has only taken the place of Mr. Breland as the fiduciary of the estate” and that

“[e]ven without the appointment of the Trustee, Mr. Breland would not have had full control of

the estate accounts since he only served as a fiduciary.” (Id. at 17; see also Doc. 13 at 10). Finally,

the United states argues that Appellant has suffered no injury-in-fact because no party has

proposed a reorganization plan, and thus, Appellant positing that he will lose all his post-petition

income is mere conjecture. (Id.; see also Doc. 16 at 28 – 30).

       Appellant presents three arguments to rebut the charge that he does not have

constitutional standing. Specifically, Appellant argues that if he chooses to stop working, his

business will fail, which places him in a “psychological bind”; that the United States’ argument

concerning his former status as debtor-in-possession fails because after the Trustee was

appointed, he lost the ability to convert or dismiss the case pursuant to 11 U.S.C.S. § 1112; and

that even though no plan has been proposed, Appellant still suffered an injury because 11 U.S.C.S.

§§ 1123 and 1129 require post-petition income to fund a plan as needed and as a benchmark for

reorganizational plan approval. (Doc. 26 at 7 – 9). In response, the United States effectively

reiterates its previous arguments, but adds:

               . . . the United States does not contend that petitioning for
               bankruptcy waives all constitutional challenges to the Code.
               However, Mr. Breland’s choice to file for bankruptcy is relevant in
               determining the cause of the injuries asserted. Mr. Breland’s choice
               to enter bankruptcy triggered the injuries of which he complains
               because this decision made Code sections 1112, 1115, 1123 and
               1129 applicable to his estate . . . under section 1112, Mr. Breland
               has no unequivocal right to dismiss his case absent a showing of
               “cause”; that was so even prior to the Trustee’s appointment, so
               Mr. Breland’s argument is illogical.


                                                  9
(Doc. 27 at 6) (internal citations omitted).

        In order to establish constitutional standing, a party must show:

                (i) it has suffered an “injury in fact” that is (a) concrete and
                particularized and (b) actual or imminent, not conjectural or
                hypothetical; (2) the injury [must be] fairly traceable to the
                challenged action of the defendant; and (3) it is likely, as opposed
                to merely speculative, that the injury will be redressed by a
                favorable decision.

Friends of the Earth, Inc. v. Laidlaw Envtl. Servs., Inc., 528 U.S. 167, 180-81 (2000). None of the

alleged injuries Mr. Breland has described fit these criteria. Mr. Breland first argues that his

choice to work or not is “no real choice at all.” (Doc. 26 at 7). Here, Mr. Breland asserts that he

is “ . . . faced with a decision to forfeit his life’s work and let his companies fail, or to toil for the

benefit of his creditors” and that “[s]uch a situation placed the Appellant in a state of involuntary

servitude in violation of the Thirteenth Amendment.” (Id.). Mr. Breland further argues that the

work in which he is now engaged is not for his own benefit because “the immediate trigger of §

1115 placed his post-petition income into the Estate.” (Id.). Mr. Breland also opines that should

he stop working his business would certainly collapse, and that this predicament places him in a

“psychological bind.” (Id.). Mr. Breland’s first argument can be broken down into two discrete

sub-parts:

    (1) The appointment of a Trustee has left him in a state of involuntary servitude because he

        must either work or lose his business; and

    (2) He has been injured-in-fact because he is not working for his own benefit by operation of

        11 U.S.C.S. § 1115 and the placement of his post-petition income into the Bankruptcy

        Estate, coupled with “working for the trustee,” placed him in a “psychological bind.”




                                                   10
       Mr. Breland is not being coerced to work, nor does 11 U.S.C. § 1115 place him in a state of

involuntary servitude. According to the record, the post-petition income Mr. Breland earns is

accumulating in his Bankruptcy Estate. However, Mr. Breland is under no obligation to continue

to work because the Bankruptcy Code does not require it.5 Further, as discussed in more detail

below, there is no reorganization plan in place requiring Mr. Breland to continue working “for

the benefit of creditors” as he describes. Rather, if such a plan existed, he might have standing

to pursue a Thirteenth Amendment claim. In re Herberman, 122 B.R. 277, 284 (1990) (“. . . the

Thirteenth amendment is not implicated so long as the law in question does not ‘compel

performance or continuance of a service.”). Nevertheless, such is not the case and Mr. Breland

suffers no actual or imminent injury in this regard.

            As to Mr. Breland’s contentions that 11 U.S.C.S. § 1115 requires his post-petition income

to be placed under the Trustee’s control, Mr. Breland is only partially correct. As noted above,

11 U.S.C. § 541 requires that even when no trustee is appointed to a bankruptcy case, the

property and earnings a debtor acquires post-petition become property of the estate. Thus, the

post-petition income Mr. Breland was to earn while in Chapter 11 bankruptcy was to become

property of the estate by operation of § 541 alone. The fact that Mr. Breland is in a psychological

bind because he cannot move his money around as he pleases is not sufficient for constitutional

standing, much less a finding that the Bankruptcy court violated Mr. Breland’s Thirteenth

Amendment rights.

            Mr. Breland’s second argument relies on claims that the Bankruptcy Court’s appointment

of a Trustee over his estate resulted in him being placed in a state of involuntary servitude


5
    see e.g., Doc. 13 at 9 – 18.


                                                   11
because “[it] trigger[ed] the coercive effect of § 1115’s inclusion of post-petition income” and

“[he] lost his ability to convert the case or dismiss it.” (Doc. 26 at 8). This argument is also

unpersuasive. On the issue of Mr. Breland’s access to his post-petition income, the Court notes

again that upon filing his petition for bankruptcy, Mr. Breland was not entitled to do with his

post-petition income as he pleased. Rather, as a fiduciary to the bankruptcy estate, Mr. Breland,

while a debtor-in-possession, had a duty to protect and conserve the estate’s assets for the

benefit of creditors. This is a paramount duty of a trustee or a debtor-in-possession. Commodity

Futures, Com. v. Weintraub, 471 U.S. 343, 353 (1985); Tippins Bank & Tr. v. Jarriel (In re Jarriel),

518 B.R. 140, 146 (Bankr. S.D. Ga. 2014); In re SunCruz Casinos, LLC, 298 B.R. 821, 830 (Bankr. S.D.

Fla. 2003) (noting the a debtor in possession is depended upon to carry out the fiduciary

responsibilities of a trustee and if the debtor in possession defaults in this respect, Section

1104(a)(1) commands that the stewardship of the reorganization effort must be turned over to

an independent trustee); In re Whitehurst, 198 B.R. 981, 984 (Bankr. N.D. Ala. 1996) (“A debtor

in possession is required to act as a fiduciary.”); In re Harp, 166 B.R. 740, 746-47 (Bankr. N.D. Ala.

1993) (“What do these ‘fiduciary responsibilities’ mean to a debtor-in-possession? They imply a

special burden on debtors such as the Harps to ensure that the resources that flow through the

debtor-in-possession's hands are used to benefit the unsecured creditors and other parties in

interest.”). This means that all of Mr. Breland’s post-petition income, per 11 U.S.C.S. § 541, was

subject to his Bankruptcy Estate, and as a fiduciary, Mr. Breland could not freely dispose of it.6



6
 The Court notes that due to the nature of Appellant’s business, some of his post-petition income may not have
automatically become the subject of his Bankruptcy Estate under 11 U.S.C.S. § 541(a)(6) – at least to the extent that
said income was derived from his services to property held in the estate. (“The commencement of a case under
section 301, 302, or 303 of this title creates an estate. Such estate is comprised of all the following property,
wherever located and by whomever held: [ . . .] Proceeds, product, offspring, rents, or profits of or from property of


                                                         12
As noted by the parties, the Trustee has only taken the place of Mr. Breland as the fiduciary of

the estate and even if he were to remain the debtor-in-possession, he could not merely do with

his post-petition income as he pleased. Thus, he has experienced no injury-in-fact in this regard.

         As to Mr. Breland’s contention that he suffers an injury because he has “lost the ability to

convert or dismiss” his case following the appointment of the Trustee, this too is unpersuasive.

Appellant argues that he suffered injury because he now cannot dismiss his petition or convert

his case to Chapter 7 without the approval of his trustee, this being triggered by the Bankruptcy

court’s appointment under 11 U.S.C.S. § 1104(a)(1). However, much like Appellant’s contention

regarding access to his post-petition funds, Mr. Breland was not in control of the dismissal of his

case from the outset. After filing under Chapter 11, Mr. Breland was subject to the provisions

of 11 U.S.C.S. § 1112(b), which only permitted dismissal for “cause” (“the court shall convert a

case under this chapter to a case under Chapter 7 or dismiss a case under this chapter . . . for

cause unless the court determines that the appointment under section 1104(a) of a trustee or an

examiner is in the best interests of creditors and the estate.”) 11 USCS § 1112.

          Moreover, the suggestion in Mr. Breland’s argument that he would have had cause for

dismissal and the Bankruptcy court would have agreed at another point subverts notions of

standing as well as ripeness. The Court notes too that Mr. Breland could have originally filed

under another chapter, avoiding this matter altogether.7 Mr. Breland argues strenuously that



the estate, except such as are earnings from services performed by an individual debtor after the commencement
of the case.”).

7
 In re Herberman, 122 B.R. 273, 284 (1990) (“. . . [the debtor] can choose to file under that chapter in the first place.
There is nothing particularly remarkable about the fact that the choice of chapters involves a trade-off of benefits
and burdens. There is certainly nothing unconstitutional: A clear distinction exists between peonage and the
voluntary performance of labor or rendering of service in payment of a debt.”)



                                                          13
opposing parties’ arguments concerning the voluntariness of his petition should play no part in

this Court’s determination of whether he has the standing to assert his Thirteenth Amendment

challenges. (see e.g. Doc. 26 at 8, 9) (“. . . the fact that Appellant originally voluntarily filed his

bankruptcy petition has no bearing on his ability to assert a Thirteenth Amendment Challenge

[sic] . . . Simply voluntarily filing for bankruptcy relief is not a waiver of the rights provided under

the Thirteenth Amendment.”). For this proposition, Mr. Breland relies heavily on In re Clemente,

409 B.R. 288 (Bankr. D.N.J. 2009) (see Doc. 26 at 9). However, Appellant’s assertion here

misconstrues the opposing parties’ argument. The opposing parties are not arguing that Mr.

Breland’s voluntary petition indicates that he waived a right to be free of involuntary servitude.

Rather, the parties note that, much like the Herberman court, Mr. Breland had several avenues

of redress available and each avenue carries specific burdens. (see e.g., Doc. 16 at 26, 27).

Moreover, as the Bankruptcy Administrator pointed out in his Brief in Opposition, the Clemente

court declined to address whether the debtor was subjected to involuntary servitude in that case;

neither did that court extend its analysis to 11 U.S.C.S. § 1129. (Doc. 13 at 17).

       Mr. Breland was given the opportunity to act as the debtor-in-possession, to act as the

fiduciary over his bankruptcy estate, and unquestionably took actions that gave the Bankruptcy

Court cause to remove him from that position. In sum, Mr. Breland has not suffered an injury-

in-fact due to the fact that he cannot now dismiss or convert his case. See also, In re Herberman,

122 B.R. 273, 283 (1990) (“It is true that the debtor cannot dismiss his case as of right once the

chapter 11 is filed, but that does not render the proceeding itself peonage or involuntary

servitude, any more than would the federal government's levying on wages to collect unpaid

taxes constitute impermissible enslavement.”).



                                                  14
       Appellant’s final argument that he suffered an injury-in-fact due to the mandates in 11

U.S.C.S. §§ 1123 and 1129 is meritless. Here, Appellant asserts that he has already suffered an

injury-in-fact prior to the proposal of a reorganization plan because “11 U.S.C.S. §§ 1123 and 29

both require post-petition income to fund a plan as needed and use such income as a benchmark

for approval of a plan.” (Doc. 26 at 9) (emphasis added). Because of this, Appellant argues that

“a plan that has been objected to will likely include [his] projected post-petition income for a

period of five years” – he would be subjected to a state of involuntary servitude for a time

exceeding that which he assumes he has already been subjected to.

       In response, the United States and other parties note that the statutory language in the

provisions upon which Appellant relies does not compel the use of his post-petition income to

fund a plan. (see e.g., Doc. 13 at 15, 16; Doc. 27 at 5). Instead, there is only a possibility that

Appellant’s post-petition income could be used in a reorganization plan; there is nothing

“concrete” about this possible financial hit Appellant might sustain in the future. Moreover, this

Court can find no case (and Appellant provides none) where a court found the use of a debtor’s

projected disposable income to repay his creditors constituted a violation of the Thirteenth

Amendment, let alone sufficed for an injury to pursue a constitutional claim.

                                          CONCLUSION

       Considering the foregoing, the Court finds that Mr. Breland lacks constitutional standing

to raise his Thirteenth Amendment claims. Because Appellant cannot clear the first hurdle




                                                15
necessary to show that this matter is justiciable, his requests for relief are denied and the

Bankruptcy Court’s orders from April 28, 2017, May 3, 2017, and June 17, 2017 are affirmed.8

         DONE and ORDERED this 30th day of September, 2019.


                                                        /s/ JEFFREY U. BEAVERSTOCK
                                                        UNITED STATES DISTRICT JUDGE




8
  The Court also affirms the Bankruptcy Court’s order refusing to dismiss Appellant’s petition outright as articulated
in issue four of Appellant’s brief because Appellant has suffered no injury-in-fact as a result of that court’s refusal to
dismiss his petition.


                                                           16
